Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Esther Chong on 4/16/2021.  The application has been amended as follows: 
1.	A broadcast signal transmitter, comprising:
	a first bit interleaver configured to bit interleave core layer data of at least one core layer Physical Layer Pipe (PLP) for a core layer;
a second bit interleaver configured to bit interleave enhanced layer data of at least one enhanced layer PLP for an enhanced layer;
an injection level controller configured to control a power
a combiner configured to combine the core layer data and the enhanced layer data which the power ratio is controlled and to output Layered Division Multiplexing (LDM) data;
a power normalizer configured to normalize power of the LDM data;

a framer configured to generate a signal frame comprising a preamble and the time-interleaved LDM data, the preamble carrying signaling information; and
a modulator configured to perform an Orthogonal Frequency Division Multiplexing (OFDM) modulation on the signal frame,
wherein the time-interleaving of the LDM data is performed based on the at least one core layer PLP,
wherein the signaling information comprises PLP layer information for indicating whether a layer of a PLP is the core layer or the enhanced layer, and
wherein when the PLP layer information indicates that the layer of the PLP is the core layer, the signaling information for the PLP comprises time interleaving parameter information, and when the PLP layer information indicates that the layer of the PLP is the enhanced layer, the signaling information for the PLP does not comprise the time interleaving parameter information.

6.	A method of transmitting a broadcast signal, the method comprising:
bit interleaving core layer data of at least one core layer Physical Layer Pipe (PLP) for a core layer;
bit interleaving enhanced layer data of at least one enhanced layer PLP for an enhanced layer;
controlling a power

normalizing power of the LDM data;
time-interleaving the LDM data which the power is normalized;
generating a signal frame comprising a preamble and the time-interleaved LDM data, the preamble carrying signaling information; and
performing an Orthogonal Frequency Division Multiplexing (OFDM) modulation on the signal frame,
wherein the time-interleaving of the LDM data is performed based on the at least one core layer PLP,
wherein the signaling information comprises PLP layer information for indicating whether a layer of a PLP is the core layer or the enhanced layer, and
wherein when the PLP layer information indicates that the layer of the PLP is the core layer, the signaling information for the PLP comprises time interleaving parameter information, and when the PLP layer information indicates that the layer of the PLP is the enhanced layer, the signaling information for the PLP does not comprise the time interleaving parameter information.

11.	A broadcast signal receiver, comprising:
	a receiver configured to receive a broadcast signal comprising a signal frame, wherein the signal frame comprises a preamble and Layered Division Multiplexing (LDM) data into which core layer data of at least one core layer Physical Layer Pipe (PLP) for a core layer and enhanced layer data of at least one enhanced layer PLP for 
a frame parser configured to parse the signal frame in the broadcast signal and to output the LDM data;
a time deinterleaver configured to time de-interleave the LDM data based on the at least one core layer PLP;
a first bit deinterleaver configured to bit de-interleave the core layer data in the LDM data;
a bit interleaver configured to bit interleave the bit-deinterleaved core layer data;
a de-combiner configured to output the enhanced layer data by cancelling the bit interleaved core layer data from the LDM data; and
a second bit deinterleaver configured to bit de-interleave the enhanced layer data,
wherein a power ratio between the core layer data and the enhanced layer data is controlled based on injection level information included in the signaling information.

Cancel claim 12.

claim 11, 
wherein when the PLP layer information indicates that the layer of the PLP is the enhanced layer, the signaling information for the PLP comprises the injection level information, and when the PLP layer information indicates that the layer of the PLP is the core layer, the signaling information for the PLP does not comprise the injection level information, and wherein the injection level information indicates a transmission power distribution between the core layer data and the enhanced layer data.

16.	A method of receiving a broadcast signal, the method comprising:
receiving the broadcast signal comprising a signal frame, wherein the signal frame comprises a preamble and Layered Division Multiplexing (LDM) data into which core layer data of at least one core layer Physical Layer Pipe (PLP) for a core layer and enhanced layer data of at least one enhanced layer PLP for an enhanced layer are layered division multiplexed, wherein the preamble carries signaling information that comprises PLP layer information for indicating whether a layer of a PLP is the core layer or the enhanced layer, and wherein when the PLP layer information indicates that the layer of the PLP is the core layer, the signaling information for the PLP comprises time interleaving parameter information, and when the PLP layer information indicates that the layer of the PLP is the enhanced layer, the signaling information for the PLP does not comprise the time interleaving parameter information;
parsing the signal frame in the broadcast signal and outputting the LDM data;
time de-interleaving the LDM data based on the at least one core layer PLP;
bit de-interleaving the core layer data in the LDM data;

outputting the enhanced layer data by cancelling the bit interleaved core layer data from the LDM data; and
bit de-interleaving the enhanced layer data,
wherein a power ratio between the core layer data and the enhanced layer data is controlled based on injection level information included in the signaling information.

Cancel claim 17.

18.	The method of claim 16, 
wherein when the PLP layer information indicates that the layer of the PLP is the enhanced layer, the signaling information for the PLP comprises the injection level information, and when the PLP layer information indicates that the layer of the PLP is the core layer, the signaling information for the PLP does not comprise the injection level information, and wherein the injection level information indicates a transmission power distribution between the core layer data and the enhanced layer data.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claims 1 and 6, none of the prior art of record teach or fairly suggest a first bit interleaver configured to bit interleave core layer data of at least one core layer Physical Layer Pipe (PLP) for a core layer; a second bit interleaver configured to bit interleave enhanced layer data of at least one enhanced layer PLP for an enhanced layer; an 
With respect to claims 11 and 16, the prior art of record fail to teach or fairly suggest a receiver configured to receive a broadcast signal comprising a signal frame, wherein the signal frame comprises a preamble and Layered Division Multiplexing (LDM) data into which core layer data of at least one core layer Physical Layer Pipe (PLP) for a core layer and enhanced layer data of at least one enhanced layer PLP for an enhanced layer are layered division multiplexed, wherein the preamble carries signaling information that comprises PLP layer information for indicating whether a layer of a PLP is the core layer or the enhanced layer, and wherein when the PLP layer information indicates that the layer of the PLP is the core layer, the signaling information for the PLP comprises time interleaving parameter information, and when the PLP layer information indicates that the layer of the PLP is the enhanced layer, the signaling information for the PLP does not comprise the time interleaving parameter information; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVE N NGUYEN/Primary Examiner, Art Unit 2111